Case 1:18-cr-00715-AJN Document 86 Filed 09/03/20 Page 1 of 3
Case
 Case1:18-cr-00715-AJN
      1:18-cr-00715-AJN Document
                         Document85-1 Filed09/03/20
                                  86 Filed  09/03/20 Page
                                                      Page21ofof32




             EXHIBIT A
Case
 Case1:18-cr-00715-AJN
      1:18-cr-00715-AJN Document
                         Document85-1 Filed09/03/20
                                  86 Filed  09/03/20 Page
                                                      Page32ofof32
